Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status	Claims 1-279, 288-289, 295 have been cancelled.
Claims 297 and 298 are new.
	Claims 280-287, 290-294 and 296-298 are pending. Applicant’s amendment has necessitated new grounds of rejection. Accordingly, this Action is FINAL.

Drawings
The drawings were received on 4/28/22.  These drawings are accepted.

Withdrawn rejections
Applicant's amendments and arguments filed 4/28/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 277 and 286 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Abstract of: Xing et al. (Zhongguo Xue Xi Chong Bing Fang Zhi Az Zhi 2013;(5):473-6) and claim(s) 277 and 286 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glick et al. (US 20190298670).  Applicant has amended the claims to overcome these rejections.

The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Objections
Claim 298 is objected to because of the following informalities:  it is grammatically awkward. The section: “after administration the formulation about” is confusing as it appears that words to link the phrase together are missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 298 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 298 contains the trademark/trade name YOMESAN®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a product and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 280-286, 296 and 298 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glick et al. (US 20190298670) and Vasconcelos et al. (US 9566244) and Shotton et al. (Journal of Pharmaceutical Sciences 1976;65(8):1170-1174) and Swarbrick, J. (Encyclopedia of Pharmaceutical Technology 2013, volume 6 CRC Press; page 3564) as evidenced by Sodium Stearyl Fumarate Drugs.com [online] retrieved on 1/24/22 from: https://www.drugs.com/inactive/sodium-stearyl-fumarate-320.html; 2 pages). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    527
    785
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 280 and 286, Glick et al. teach solid dosage form compositions of niclosamide (Abstract;) with excipients such as sodium lauryl sulfate ([0119, 2019]; claim 14) and fillers such as mannitol; binders such as PVP; humectants such as glycerol; disintegrants such as certain silicates ([0219]; claims 2-40). Sodium lauryl sulfate as well as colloidal silicon dioxide, magnesium stearate, microcrystalline cellulose, crospovidone, lactose, povidone and talc are exemplified in Table 12. Glick et al. also suggest a tablet dosage form [0219-0220]. Glick et al. suggest adding one or more pharmaceutically acceptable excipients can be independently selected from thickeners, viscosity enhancing agents, bulking agents, mucoadhesive agents, penetration enhancers, buffers, preservatives, diluents, binders, lubricants, glidants, disintegrants, fillers, solubilizing agents, pH modifying agents, preservatives, stabilizing agents, anti-oxidants, wetting or emulsifying agents, suspending agents, pigments, colorants, isotonic agents, chelating agents, emulsifiers, and diagnostic agents [0157, 0195-0198]. The functional property of claim 286 is naturally present in the formulation of Glick et al. as discussed above.
With regard to instant claim 280, 281, 283 and 284, Glick et al. teach sodium lauryl sulfate as a lubricant and lubricants can be present from about 0.05 to about 5 wt% (claims 13 and 14). 
With regard to instant claims 280, 281, 283 and 284, Glick et al. teach 
Niclosamide from about 40 wt% to about 80 wt% (claim 3);
Mannitol from about 10 wt% to about 50 wt% (claims 10 and 11);
Microcrystalline cellulose from about 10 wt% to about 50 wt% (claims 10 and 11);
SLS from about 0.05 to about 5 wt% (claims 13 and 14);
Hydroxypropyl cellulose from about 0.5 wt% to about 5 wt% (claims 4 and 5); 
Colloidal silicon dioxide from about 0.05 to about 5 wt% (claims 13 and 14);
Sodium starch glycolate from about 0.5 wt% to about 5 wt% (claims 4 and 5); and
Sodium stearyl fumarate [0119], which is recognized by the ordinary pharmaceutical artisan as being a lubricant, as evidenced by Sodium Stearyl Fumarate Drugs.com [online] retrieved on 1/24/22 from: https://www.drugs.com/inactive/sodium-stearyl-fumarate-320.html; 2 pages), and would be used in the same amount as other lubricants which is from about 0.05 to about 5 wt% (claims 13).
Please note that with regard to overlapping ranges, MPEP 2144.05(I) states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Also note that the term “about” provides variability to the amount it modifies such at the instantly claimed “about 9%” mannitol would overlap with the prior arts disclosure of “about 10 wt%” mannitol.
With regard to instant claims 283-285, Glick et al. teach a composition comprising intra-granular components comprising niclosamide, disintegrants, diluents and binders; and extra-granular components comprising glidants and lubricants (claim 2; [0194]).
With regard to instant claim 296, Glick et al. teach combining the components of the formulation [0194]. 
With regard to instant claims 280, 283-285, Vasconcelos et al. teach that when using sodium starch glycolate as a disintegrant in granulated pharmaceuticals, that the disintegrant in a most preferred embodiment is present in both the granules and the extragranular (column 6, lines 5-6, 28 and 44; claims 1 and 4) in an amount of from about 0.5 to about 20 wt% or most preferably from about 3 to about 15 wt% disintegrant (column 6, lines 44-49).
Shotton et al. teach that a combination of intra- and extragranular disintegrating agents gives the best compromise of rapid disintegration and fine dispersion of particles (Abstract).
Swarbrick teaches that it is known in the art that incorporation of intra- and extragranular disintegrating agent sodium starch glycolate resulted in faster disintegration and dissolution than either intra- or extragranular incorporation alone (page 3564, lower left column) thus the combined addition provides the best opportunity for optimal disintegrant activity (page 3564, upper right column).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Glick et al. is that Gllick et al. do not expressly teach about 8% b weight sodium starch glycolate or the components of instant claim 282:

    PNG
    media_image2.png
    409
    633
    media_image2.png
    Greyscale

This deficiency in Glick et al. is cured by the teachings of Vasconcelos et al. 
2. The difference between the instant application and Glick et al. is that Gllick et al. do not expressly teach intra-granular and extra-granular components as instantly arranged or the amounts of components in instant claim 285:

    PNG
    media_image3.png
    151
    576
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    498
    761
    media_image4.png
    Greyscale

 This deficiency in Glick et al. is cured by the teachings of Vasconcelos et al. and Shotton et al. and Swarbrick.
3. The difference between the instant application and Glick et al. is that Gllick et al. do not expressly teach wherein said formulation achieves a Cmax after administration the formulation about 1.8 to about 2.0 times higher than after an administration of an equal strength dose of YOMESAN®.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical formulation research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the formulation of Glick et al. with about 8% b weight sodium starch glycolate, as suggested by Vasconcelos et al., and in the amounts of the components of instant claim 282, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is expected by the ordinary artisan that about 5 wt% sodium starch glycolate is going to reasonably have the same properties as a disintegrant as about 8 wt% sodium starch glycolate. A prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed.Cir.1985). Additionally, Vasconcelos et al. teach and suggest that employing about 0.5 to about 20 wt% sodium starch glycolate as a disintegrant is reasonable. Therefore, it is merely routine optimization of the amount of sodium starch glycolate in the composition with a reasonable expectation of success. With regard to the exact amount of components of instant claim 282, this is simply selecting a dosage size in mg and optimizing the wt% of each component taught by Glick at al. to fit the dosage size. In fact, Glick et al. teach 450 mg dosage forms with 50% niclosamide (225 mg) or 66% niclosamide (297 mg) (Table 12) thus embracing the claimed amount of 250 mg. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Accordingly, it is nothing more than arranging and combining the components taught by Glick et al., including niclosamide, mannitol, MCC, SLS, Sodium Starch Glycolate, HPC, Colloidal Silicone Dioxide, and Sodium Stearyl Fumarate, in the amounts taught by Glick et al. with routine optimization of each component to arrive at the instantly claimed subject matter in mg. 

2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the formulation of Glick et al. intra-granular and extra-granular components as instantly arranged, as suggested by Vasconcelos et al., Swarbrick and Shotton et al., in the amounts of components in instant claim 285 and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Glick et al. teach and suggest making granules with an inner phase and an external phase as well as making tablets. Glick et al. did not expressly teach adding sodium starch glycolate to the external phase which has one or more glidants/lubricants (claim 2) such as talc and magnesium stearate (Table 12) but also colloidal silicon dioxide (claim 14) and sodium stearyl fumarate as explained above. However, Swarbrick teaches that disintegration is optimized in tablets because compressed tablets produce primary particles upon disintegration rather than granules which must deaggregate to liberate primary particles (page 3646, right column). Shotton et al. teach that a combination of intra- and extragranular disintegrating agents gave the best compromise of the desirable properties of a fine dispersion of particles and rapid disintegration and Swarbrick teaches that the best opportunity to optimal disintegrant activity is to add the disintegrant to both intra- and extragranularly and also guides the artisan to sodium starch glycolate. Vasconcelos et al. teaches the artisan to use sodium starch glycolate in both the inner phase and external phase as the most preferred embodiment where the disintegrant helps the composition break up (column 5, lines 52-53; column 6, lines 5-6). Accordingly, it is well known in the art to use sodium starch glycolate in both the intra- and extragranular phase of a granule and the artisan that desires the composition to break up with the best compromise of particle dispersion and rapid disintegration would add the disintegrant sodium starch glycolate to both the inner phase and external phase of the granules of Glick et al. to make the tablet embodiment of Glick et al. with a reasonable expectation of success especially when Vasconcelos et al. has already shown it has been done. With regard to the exact amount of instant claim 285, this is simply selecting a dosage size in mg and optimizing the wt% of each component taught by Glick at al. to fit the dosage size. In fact, Glick et al. teach 450 mg dosage forms with 50% niclosamide (225 mg) or 66% niclosamide (297 mg) (Table 12) thus embracing the claimed amount of 250 mg. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Accordingly, it is nothing more than arranging and combining the components taught by Glick et al. in the amounts taught by Glick et al. with routine optimization of each component to arrive at the instantly claimed subject matter in mg. 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the formulation of Glick et al. wherein said formulation achieves a Cmax after administration the formulation about 1.8 to about 2.0 times higher than after an administration of an equal strength dose of YOMESAN® and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Glick et al. teach the same active agent and the same excipients and will thus have the same functional parameter as claimed. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id. See also MPEP 2112.01(I). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that: “Glick fails to disclose the specific formulation of claims 280 and 283. While Glick teaches a large range of 0.05 to 5% of sodium lauryl sulfate and other components, the Examiner has failed to point to any part of Glick that provide any reasons why a person of ordinary skill in the art would combine the specific concentration of sodium lauryl sulfate with the specific amount of niclosamide, let alone all of the other components.” However, claim 280 requires “about 5% weight” of sodium lauryl sulfate, which establishes a range above and below 5%, and Glick teaches an overlapping amount which renders the claimed amount obvious. See: MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Applicant’s argument is not persuasive.
Applicant’s characterization of the secondary references is noted but the Examiner is relying upon those references as cited in the rejection. 
Applicant asserts unexpected results over a prior art formulation of YOMESAN® where: “The Cmax measured for the claimed formulations was 1 μM following a 1000 mg dose, compared to only 0.46-0.56 μM for the oral dosage form YOMESAN®.” However, in reviewing the passages cited by Applicant, the Examiner notes that Applicant also administered 2000 mg niclosamide to provide a Cmax of 1.8 µM [0276] and in [0275] Applicant reports that Burock et al. found 2000 mg niclosamide administration resulted in a Cmax of 2.03 µM and Andrews found a Cmax range of 0.76-18.3 µM. Furthermore, the Schweizer et al. study states that high dose niclosamide in combination with enzalutamide was given (Methods, Study design page 3 of 12) but the Examiner could not verify if YOMESAN® was used in the study. Thus, the data appears relevant for that combined dosage form of unknown components and it is unclear to what extent that could have skewed the Cmax data. In sum, without knowing the exact components of the compositions compared the conclusions of unexpected or superior properties by Applicant cannot be verified by the Examiner. This is particularly problematic when Burock et al. teach administration of 2 g oral niclosamide (YOMESAN) and achieved a Cmax of 0.665 µg/ml (Abstract background and results) which Applicant calculates is ~2.0 µM (specification [0275]) and therefore it is reasonable to project that 1 g administration will result in ½ Cmax of the 2 g dose or ~1.0 µM which is what Applicant observed. Accordingly, the evidence appears to support the Examiner’s position that such a functional limitation is an inherent property of the disclosure of Glick et al. Additionally, it is noted that the data provided does not link the amount of sodium lauryl sulfate to any functional property so the cause and effect is lost with regard to any unexpected results concerning the amount of sodium lauryl sulfate. The Examiner does not feel it an unreasonable burden on Applicant’s to require comparative examples relied on for non-obviousness to be truly comparative.
Applicant’s arguments have been carefully considered but are not persuasive.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 280-286 and 297 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 278-287 and 297 of copending Application No. 17308712. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Response to Arguments:
Applicant respectfully disagrees but requests that it be held in abeyance until allowable subject matter has been established. The Examiner notes that cancellation of the formulation and method of preparation claims and a TD over the copending application would appear to place the method claims 287, 290-294 and 297 in condition for allowance. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 280, 287-297 and 298 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 278-296 of copending Application No. 17308712(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applications discloses the same compositions and treatment of viral infections including Coronaviridae such as SARS-CoV-2 (claim 292) as well as mixing components to make the composition that have the same amounts of components (claims 278, 281 and 297). The copending does not expressly teach wherein said formulation achieves a Cmax after administration the formulation about 1.8 to about 2.0 times higher than after an administration of an equal strength dose of YOMESAN®. However, such is inherent in the composition of the copending application. See MPEP 2112.01 II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
Thus, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613